DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations "refrigerant is supplied (only) to… the liquid dehumidifier"; and the limitations "the target air is not dehumidified by…" of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  limitations, "the liquid dehumidifier" should read as '-- the liquid-based dehumidifier --' because all the preceding references are to “the liquid-based dehumidifier” and no additional “liquid dehumidifier” has been claimed. For .    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "a refrigerant is supplied to/only to… the liquid dehumidifier" (see heat exchanger 23, liquid-based dehumidifier 21, see figs. 1-14 and paragraphs 30-31) is not properly described in the application as filed. The liquid-based dehumidifier (21) is described as being part of the absorbent circuit (15), where the air interacts with the liquid absorbent for dehumidification (see paragraphs 30-31), and the refrigerant circuit (40) does not come in contact with the liquid-based dehumidifier (21, see paragraph 26). Hence it is unclear how the refrigerant is supplied/not supplied to the liquid-based dehumidifier (as claimed in claim 15), when refrigerant circuit does not pass through the liquid-based dehumidifier.     Appropriate correction is required.

15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation "a refrigerant is supplied to/only to… the liquid dehumidifier" (see heat exchanger 23, liquid-based dehumidifier 21, see figs. 1-14 and paragraphs 30-31) is not enabled by the specification in such a way as to allow a person of skill in the art to make and/or use the invention. Since, the liquid-based dehumidifier (21) is described as being part of the absorbent circuit (15), where the air interacts with the liquid absorbent for dehumidification (see paragraphs 30-31), and the refrigerant circuit (40) does not come in contact with the liquid-based dehumidifier (21, see paragraph 26), it is unclear how the refrigerant is supplied/not supplied to the liquid-based dehumidifier (as claimed in claim 15). Applicant has not provided any instruction/guidance for structuring the humidity control apparatus in way where the refrigerant is supplied to the liquid-based dehumidifier.     Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 4, 6, 7, and 15, the limitation, “humidity control apparatus executes all of… first dehumidification mode, second dehumidification mode, and a third dehumidification mode” is confusing because each mode requires the liquid-based dehumidifier and the refrigerant-cooling all of… first dehumidification mode, or second dehumidification mode, or a third dehumidification mode --’.    Appropriate correction is required.
In claim 15, the limitation, “a refrigerant is supplied to both the liquid dehumidifier and the… dehumidifier” is confusing because in claim 14, from which claim 15 depends, dehumidification and heat exchange at the liquid-based dehumidifier occurs between the liquid absorbent and the target air and it is unclear how passing a refrigerant through the liquid-based dehumidifier affects the first dehumidification mode.    Appropriate correction is required.
In claims 4, 6, 7, and 15, the limitations, “in second and third mode… target air is not dehumidified by the refrigerant-cooling-based dehumidifier… and not dehumidified by the liquid-based dehumidifier respectively” are confusing because they define the invention in terms of what it is not, rather than pointing out the invention. It is unclear what is included in the category of non-dehumidification in the second and third modes and how non-dehumidification is achieved in the second and third modes by the humidity control apparatus.     Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 4, 5, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (JP 2014129985 A).
In regards to claim 1, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air (OA) to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to the absorbent circuit (see fig. 9) and cools, with a refrigerant, the liquid absorbent (see paragraph 82) before being used for dehumidification in the liquid-based dehumidifier (151a before 140a, see fig. 9); and a refrigerant-cooling-based dehumidifier (40a, 51a) which is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (40a before 140a with respect to OA to SA, see fig. 9), and cools and dehumidifies, with the refrigerant, the target air (see paragraphs 83-84) before being dehumidified in the liquid-based dehumidifier (OA passes through 40a before passing through 140a, see fig. 9), wherein the liquid-cooling heat exchanger (151a) and the refrigerant-cooling-based dehumidifier (51a) and a liquid-heating heat exchanger (51b) are connected to form a single refrigerant circuit (151a, 51a, and 51b connected to the compressor 36 via pipe 35, see fig. 9) that allows a degree of dehumidification of the target air to be controlled by changing a circulation amount of the refrigerant (by controlling output of the compressor 36 and controlling opening degree of the expansion valve 38, 138, see paragraph 40; Also by controlling temperature of the liquid at the modules 40a and 140a, see claims 1-2; where the temperature of the liquid at modules 40a, and 140a is also controlled by refrigerant amount discharged through the compressor 36 and the expansion valve 38, 138, see paragraph 57), and the liquid-heating heat exchanger heats the liquid absorbent before being recovered by the 
In regards to claims 4, Fujita teaches a mode operation controller (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidifier (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), or a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
In regards to claims 5, and 10, Fujita teaches a refrigerant circuit controller (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier (40a) and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-52 and figs. 5, 6, and 9).
In regards to claim 14, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the 
In regards to claim 15, Fujita teaches a mode operation controller (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling- based dehumidifier (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), and in the first dehumidification mode, a refrigerant is supplied to both the liquid-cooling heat exchanger (via valve 138) and the refrigerant-cooling-based dehumidifier (via valve 38 to dehumidifier 51a, see fig. 9), or a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes), or in the second dehumidification mode, the or in the third dehumidification mode, the refrigerant is supplied only to the refrigerant-cooling-based dehumidifier, of the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2014129985 A) as applied to claim 1 above and further in view of Iritani (US 6,044,653 A).
In regards to claim 2, Fujita teaches that the target air dehumidified in the refrigerant-cooling-based dehumidifier (dehumidified or moisture absorbed in 40a, see paragraphs 83-84) and the liquid-based dehumidifier (140a) is supplied into a room (SA supply air, see fig. 9).
However, Fujita does not explicitly teach a heat dissipation heat exchanger is further connected to the refrigerant circuit, the heat dissipation heat exchanger dissipating heat of the refrigerant that has 
Iritani teaches a heat dissipation heat exchanger (202) is further connected to the refrigerant circuit (202 connected to compressor 201, see figs. 18 and 21), the heat dissipation heat exchanger (202) dissipating heat of the refrigerant (see col. 13, lines 7-12) that has passed through the refrigerant-cooling-based dehumidification heat exchanger (dehumidifying air at refrigerant-cooling-based heat exchanger 207, see col. 14, lines 8-11) to a heat dissipation fluid (air blown by fan 251) other than the air in the room (see figs. 18, 21; and col. 22, lines 65-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat dissipation heat exchanger exchanging heat with a heat dissipation fluid other than the air in the room as taught by Iritani downstream of the compressor and the dehumidification heat exchanger and before the liquid-heating heat exchanger in the refrigerant circuit in the system of Fujita in order to cool the refrigerant well before being supplied (see col. 11, lines 41-52, Iritani) to the liquid-heating heat exchanger in the refrigerant system of Fujita.
In regards to claim 3, Fujita as modified teaches the limitations of claim 3 except that the supply controller stops supply of heat dissipation fluid when a condensation temperature of the refrigerant in the refrigerant circuit is equal to or lower than a predetermined value.
However, Iritani teaches a supply control unit (300) which stops supply of the heat dissipation fluid to the heat dissipation heat exchanger (stops the supply of air by stopping fan 251) when a condensation temperature of the refrigerant in the refrigerant circuit (via compressor 201) is equal to or lower than a predetermined value (when the refrigerant temperature becomes lower than the value equivalent to pressure 22.5, blower 251 is stopped, see col. 41, lines 35-37, and col. 40, lines 45-53; Also see col. 22, lines 30-34, for operating fan 251 in relation to the condenser and evaporator functions and col. 29, lines 51-59 for blower 251 controlling condensation of refrigerant by heat exchangers 202, and 203).

In regards to claims 6, and 7, Fujita teaches a mode operation controller (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidifier (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), or a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
In regards to claims 8, 9, 11, and 12, Fujita teaches a refrigerant circuit controller (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier (40a) and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-52 and figs. 5, 6, and 9).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2014129985 A) and in view of Vandermeulen (US 2016/0187011 A1).
In regards to claim 13, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to the absorbent circuit (see fig. 9) and cools, with a refrigerant, the liquid absorbent (see paragraph 82) before being used for dehumidification in the liquid-based dehumidifier (151a before 140a, see fig. 9); and a refrigerant-cooling-based dehumidifier (40a, 51a) which is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (40a before 140a with respect to OA to SA, see fig. 9), and cools and dehumidifies, with the refrigerant, the target air (see paragraphs 83-84) before being dehumidified in the liquid-based dehumidifier (OA passes through 40a before passing through 140a, see fig. 9), wherein the liquid-cooling heat exchanger (151a), the refrigerant-cooling-based dehumidifier (51a) and a liquid-heating heat exchanger (51b) are connected together to form a single refrigerant circuit (35, see fig. 9), the liquid-heating heat exchanger heats the liquid absorbent before being recovered by the recovery moisture exchanger (absorbent passes through 51b before entering 40b, see fig. 9) with the refrigerant (see paragraph 82 and fig. 9), the humidity control apparatus further comprises: a liquid tank (41b, 141a, see fig. 9) provided in an absorbent circuit (see fig. 9), connected to the liquid-based dehumidifier (see fig. 9), and receiving the liquid absorbent that has come into contact with the outside air (all of the liquid absorbent is repeatedly circulated through 40a, 40b, 140a, 51a, and 151a, after the outside air OA comes in contact with the liquid absorbent at dehumidifier 40a, see fig. 9).
However, Fujita does not explicitly teach a drain pan discharging condensed water to outside of the apparatus.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidity control apparatus of Fujita by providing a drain pan for discharging condensed water from the refrigerant-cooling based dehumidifier to outside of the humidity control as taught by Vandermeulen in order to supply cooler and drier air for occupants comfort while preventing condensed water from dripping and spilling into the indoor space and preventing damage to other components of the humidity control apparatus due to spilling condensed water.

Claims 1, 4, 5, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US 2014/0366567 A1) and in view of Fujita (JP 2014129985 A) and Unnamed patent (JP S4812581 B1) herein after referred as P1.
In regards to claim 1, Vandermeulen teaches a humidity control apparatus (see fig. 5), comprising: an absorbent circuit (liquid desiccant passing through 459, 461, 460, see fig. 5) connecting a liquid-based dehumidifier (at least 451) which causes a liquid absorbent (liquid desiccant) to absorb moisture in target air to dehumidify the target air (453 dehumidified into 454, see paragraph 36), a recovery moisture exchanger (at least 463, 465, 452, 460) which releases the moisture in the liquid absorbent to air (via 452, 465, to air 455, 456 in a regenerator, see paragraph 37 and fig. 5) for recovery to recover the liquid absorbent (see paragraph 37), and circulating the liquid absorbent between the liquid-based dehumidifier (via 463, see fig. 5) and the recovery moisture exchanger (liquid desiccant circulated through 451 and 452, via 463, see fig. 5); a liquid-cooling heat exchanger (evaporator c of heat pump 466, see fig. 5 and paragraph 37) which is connected to the absorbent circuit (via at least 463, see fig. 5) and cools, with a refrigerant, the liquid absorbent before being used for dehumidification in the liquid-based dehumidifier (evaporator c cools liquid desiccant before it enters 451, see fig. 5); and a liquid-heating heat 
Vandermeulen is silent about a pump in the embodiment of figure 5. However, Vandermeulen in another embodiment teaches a desiccant pump (507) circulating liquid desiccant between tank (508) and module (502, see paragraph 38 and fig. 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid desiccant pump in the absorbent circuit as taught by Vandermeulen in the absorbent circuit of the embodiment of figure 5 of Vandermeulen in order to allow consistent and controlled flow of liquid desiccant across the liquid-based dehumidifier and the recovery moisture exchanger in order to control the level of dehumidification of airstream supplied to the occupied rooms in a building.
Vandermeulen also does not explicitly teach a refrigerant-cooling-based dehumidifier which is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air, and cools and dehumidifies, with the refrigerant, the target air before being dehumidified in the liquid-based dehumidifier, wherein the liquid-cooling heat exchanger and the refrigerant-cooling-based dehumidifier are connected to a single refrigerant circuit.
However, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air (OA) to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a liquid-cooling heat exchanger (151a) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant-cooling-based dehumidifier as taught by Fujita upstream of the liquid-based dehumidifier in a flow direction of the target air in the system of Vandermeulen as modified and provided cooling and dehumidifying, with the refrigerant of the target air before being dehumidified in the liquid-based dehumidifier, wherein the liquid-cooling heat exchanger and the refrigerant-cooling-based dehumidifier are connected to a single refrigerant circuit as taught by Fujita to the system of Vandermeulen in order to make the dehumidifier structure compact by dividing the dehumidification into multiple steps (see page 3, lines 20-30, P1).
In regards to claim 4, Vandermeulen does not explicitly teach that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier, or a second dehumidification mode, or a third dehumidification mode.
However, Fujita teaches a mode operation controller (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidifier (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), or a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control unit which controls the absorbent circuit and the refrigerant circuit by operating in a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier as taught by Fujita to absorbent recovery and air dehumidification system of Vandermeulen as modified in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.
In regards to claims 5, and 10, Vandermeulen as modified teaches the limitations of claims 5 and 10 except that the refrigerant circuit control unit controls the refrigerant circuit such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier.
such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier (40a) and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-52 and figs. 5, 6, and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit control unit which controls the refrigerant circuit such that temperature of target air after refrigerant-cooling-based dehumidifier is equal to or higher than a temperature of the liquid absorbent entering liquid-based dehumidifier, as taught by Fujita to the refrigerant circuit of Vandermeulen order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.
In regards to claim 14, Vandermeulen teaches a humidity control apparatus (see fig. 5), comprising: an absorbent circuit (liquid desiccant passing through 459, 461, 460, see fig. 5) connecting a liquid-based dehumidifier (at least 451) which causes a liquid absorbent (liquid desiccant) to absorb moisture in target air to dehumidify the target air (453 dehumidified into 454, see paragraph 36), a recovery moisture exchanger (at least 463, 465, 452, 460) which releases the moisture in the liquid absorbent to air (via 452, 465, to air 455, 456 in a regenerator, see paragraph 37 and fig. 5) for recovery to recover the liquid absorbent (see paragraph 37), and circulating the liquid absorbent between the liquid-based dehumidifier (via 463, see fig. 5) and the recovery moisture exchanger (liquid desiccant circulated through 451 and 452, via 463, see fig. 5); a liquid-cooling heat exchanger (evaporator c of heat pump 466, see fig. 5 and paragraph 37) which is connected to the absorbent circuit (via at least 463, see fig. 5) and cools, with a refrigerant, the liquid absorbent before being used for dehumidification in the liquid-based 
However, Vandermeulen also does not explicitly teach a refrigerant-cooling-based dehumidifier which is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air, and cools and dehumidifies, with the refrigerant the target air before being dehumidified in the liquid-based dehumidifier, wherein the liquid-cooling heat exchanger and the refrigerant-cooling-based dehumidifier are connected to a single refrigerant circuit.
Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to the absorbent circuit (see fig. 9) and cools, with a refrigerant, the liquid absorbent (see paragraph 82) before being used for dehumidification in the liquid-based dehumidifier (151a before 140a, see fig. 9); and a refrigerant-cooling-based dehumidifier (40a, 51a) which is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (40a before 140a with respect to OA to SA, see fig. 9), and cools and dehumidifies, with the refrigerant, the target air (see paragraphs 83-84) before being dehumidified in the liquid-based dehumidifier (OA passes through 40a before passing through 140a, see fig. 9), wherein the liquid-cooling heat exchanger (151a), the refrigerant-cooling-based dehumidifier 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant-cooling-based dehumidifier as taught by Fujita upstream of the liquid-based dehumidifier in a flow direction of the target air in the system of Vandermeulen as modified and provided cooling and dehumidifying, with the refrigerant of the target air before being dehumidified in the liquid-based dehumidifier, wherein the liquid-cooling heat exchanger and the refrigerant-cooling-based dehumidifier are connected to a single refrigerant circuit as taught by Fujita to the system of Vandermeulen in order to make the dehumidifier structure compact by dividing the dehumidification into multiple steps (see page 3, lines 20-30, P1).
In regards to claim 15, Vandermeulen does not explicitly teach that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier, a second dehumidification mode, or a third dehumidification mode.
However, Fujita teaches a mode operation controller (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling- based dehumidifier (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), and in the first dehumidification mode, a refrigerant is supplied to both the liquid-cooling heat exchanger (via valve 138) and the refrigerant-cooling-based dehumidifier (via valve or a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes), or in the second dehumidification mode, the refrigerant is supplied only to the liquid-based dehumidifier, of the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier, or in the third dehumidification mode, the refrigerant is supplied only to the refrigerant-cooling-based dehumidifier, of the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control unit which controls the absorbent circuit and the refrigerant circuit by operating in a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier as taught by Fujita to absorbent recovery and air dehumidification system of Vandermeulen as modified in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.

Claims 2, 3, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen in view of Fujita and P1 as applied to claim 1 above and further in view of Iritani (US 6,044,653 A).
In regards to claim 2, Vandermeulen teaches that the target air dehumidified in the liquid-based dehumidifier (451) is supplied into a room (SA for building, see paragraph 36).
However, Vandermeulen does not explicitly teach a heat dissipation heat exchanger is further connected to the refrigerant circuit, the heat dissipation heat exchanger dissipating heat of the refrigerant that has passed through the refrigerant-cooling-based dehumidifier to a heat dissipation fluid other than the air in the room.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat dissipation heat exchanger exchanging heat with a heat dissipation fluid other than the air in the room as taught by Iritani downstream of the compressor and the dehumidification heat exchanger and before the liquid-heating heat exchanger in the refrigerant circuit in the system of Vandermeulen in order to cool the refrigerant well before being supplied (see col. 11, lines 41-52, Iritani) to the liquid-heating heat exchanger in the refrigerant system of vandermeulen.
In regards to claim 3, Vandermeulen as modified teaches the limitations of claim 3 except that the supply control unit is a controller that stops supply of heat dissipation fluid when a condensation temperature of the refrigerant in the refrigerant circuit is equal to or lower than a predetermined value.
However, Iritani teaches a supply control unit (300) which stops supply of the heat dissipation fluid to the heat dissipation heat exchanger (stops the supply of air by stopping fan 251) when a condensation temperature of the refrigerant in the refrigerant circuit (via compressor 201) is equal to or lower than a predetermined value (when the refrigerant temperature becomes lower than the value equivalent to pressure 22.5, blower 251 is stopped, see col. 41, lines 35-37, and col. 40, lines 45-53; Also see col. 22, lines 30-34, for operating fan 251 in relation to the condenser and evaporator functions and col. 29, lines 51-59 for blower 251 controlling condensation of refrigerant by heat exchangers 202, and 203).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Vandermeulen as modified by configuring the fan to stop supply of air to the heat dissipation heat exchanger when the condensation temperature of 
In regards to claims 6, and 7, Vandermeulen as modified teaches the limitations of claims 4, 6, and 7 except that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidifier, a second dehumidification mode, or a third dehumidification mode.
However, Fujita teaches a mode operation control unit (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus executes all of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidifier (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), or a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control unit which controls the absorbent circuit and the refrigerant circuit by operating in a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidifier and the refrigerant-cooling-based dehumidifier as taught by Fujita to absorbent recovery and air dehumidification system of Vandermeulen as modified in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.
In regards to claims 8, 9, 11 and 12, Vandermeulen as modified teaches the limitations of claims 8, 9, 11, and 12 except that the refrigerant circuit control unit controls the refrigerant circuit such 
However, Fujita teaches a refrigerant circuit control unit (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier (40a) and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-51 and figs. 6, and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit control unit which controls the refrigerant circuit such that temperature of target air after refrigerant-cooling-based dehumidifier is equal to or higher than a temperature of the liquid absorbent entering liquid-based dehumidifier, as taught by Fujita to the refrigerant circuit of Yama in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "Fujita does not anticipate claim 1 because Fujita fails to teach or suggest the newly claimed limitation," the examiner maintains the rejection of claim 1 and points out that applicant has not provided any reasoning why Fujita does not teach the claimed limitations. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/M.A.S/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763